Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on August 1, 2022 has been entered.

Applicant's remarks filed August 1, 2022 have been fully considered but they are not wholly persuasive. 
2a.	Previously presented Independent Claim 5 was written in the alternative with regard to specific structural relationships, where the previous office action chose to reject the former of the two alternatives.
2b.	Currently amended Independent Claim 5 now states the latter of the previously presented two structural relationships.  Claim 5 is repeated below with commentary in italics.

5. (Currently Amended)  A connector comprising: 
a housing; and 
a plurality of terminals held in the housing, 
wherein the housing is provided with an electrical wire holding portion 
configured to hold a portion of an electrical wire, and 
the electrical wire holding portion is configured to hold a portion (of electrical wire?) other than an end portion of the electrical wire that is drawn out and extends from another connector different from the connector when connected to the other connector.

2c.	Figure 7 of Okabe clearly shows three distinct connectors C connected to one another by virtue of 51 where any one of the wire holding portions hold a portion of electrical wire OTHER THAN an end portion of electrical wire drawn from and extending from another, different connector which reads on currently amended claim 5.  


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Okabe           (US 5,380,220).

With respect to Claim 5; Okabe [Fig. 7] discloses a connector C comprising: a            housing 31; and a plurality of terminals T held in the housing, the housing is provided with an electrical wire holding portion [Figs. 4-6] configured to hold a portion of an electrical wire 3, and the electrical wire holding portion is configured to hold a portion of electrical wire other than an end portion of the electrical wire that is drawn out and extends from another connector [also C] different from the connector C when connected to the other connector [via 51].

With respect to Claim 6; Okabe discloses the electrical wire holding portion [between 38] is a holding groove, shaped as a groove into which the electrical wire is fitted [Fig. 4].

With respect to Claim 7; Okabe discloses the holding portion/groove [between 38] is provided extending parallel with a direction in which the electrical wire 3 connected to the corresponding terminal T is drawn out.

With respect to Claim 8; Okabe discloses a projection 37 is formed on an inner surface of the holding groove [Fig. 5], the projection configured to prevent the electrical wire 3 fitted into the holding groove from moving out of the holding groove.


Allowable Subject Matter
Claims 1, 9 and 10 are allowed for the reasons set forth in the previous office action having mailing date May 6, 2022.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                      
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833